Citation Nr: 0716810	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an effective date earlier than August 4, 
2006, for assignment of a 40 percent rating for residuals, 
injury to the right elbow with x-ray evidence of possible 
bone fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for a 
left eye disorder; and granted an increased rating of 10 
percent for injury to the right elbow with x-ray evidence of 
possible bone fragment, effective March 3, 2000.  The case 
file subsequently was transferred back to the RO in Atlanta, 
Georgia and another rating decision was issued in February 
2004.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

By a rating decision dated September 2006, the RO increased 
the veteran's right elbow disability to 40 percent disabling 
effective August 4, 2006.  The veteran disagreed with the 
effective date and filed a notice of disagreement to that 
rating decision.  The veteran was issued a Statement of the 
Case and the veteran filed a substantive appeal to the 
effective date issue.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's left eye disorder and any incident of service.

2.  An August 4, 2006 VA examination report showed facts 
found to support a 40 percent evaluation for residuals, 
injury to the right elbow with x-ray evidence of possible 
bone fragment.

3.  It is not factually ascertainable that an increase in the 
veteran's right elbow disability occurred prior to August 4, 
2006.


CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  The criteria for an effective date earlier than August 4, 
2006, for a 40 percent rating for residuals, injury to the 
right elbow with x-ray evidence of possible bone fragment 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400(o), 4.104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001 and 
October 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in a September 2006 
supplemental statement of the case and a November 2006 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection and earlier 
effective date, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, the veteran offered testimony at a July 2005 
Travel Board hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection for a left eye disorder

Background

Service medical records show that at a June 1980 enlistment 
examination, the veteran's eyes reportedly were normal; 
however he had a refractive error.  A January 1983 periodic 
medical examination noted a left eye palpebra scar.  The 
veteran's entrance examination in 1980 noted that he wore 
glasses.  Medical records dated October 1984 show that the 
veteran was struck in the right eye playing basketball.  He 
had a corneal abrasion which appeared to be nearly healed as 
of October 31, 1984.  A January 1985 medical record shows a 1/2 
inch scar on the left eye lid.  In December 1986, the veteran 
was seen for new contact lenses.  The assessment was compound 
myopic astigmatism; no apparent pathology.  The records after 
this incident are negative for complaints, treatment, or 
diagnosis of a left eye disorder.  

A letter from Menae Miller, M.D., dated January 2003 
indicated the veteran was seen in December 2002 for an eye 
examination.  The veteran complained of black spots in his 
left eye.  It was noted that his current prescription 
provided the veteran with 20/20 vision.  The examination 
showed minimal change in the veteran's prescription.  The 
anterior segment and ocular pressures were unremarkable.  A 
fundus evaluation revealed a healthy retina and optic nerve 
in each eye.  The veteran left eye showed signs of traumatic 
vitreous floaters.  The examiner noted that the vitreous 
floaters did not cause decreased vision and there was no 
treatment for them.  

At his July 2005 Travel Board hearing, the veteran testified 
that he saw little squiggly lines and spots, and then his 
eyes tear up.  He indicated that sometimes when he looked 
into the sun he got a little blind spot.  He stated that 
while in service he was playing basketball and had to have 
ten stitches across his eye.  He was told by a lady at Lens 
Crafters that he had a scratch across his cornea.  The 
veteran testified that after the basketball incident he had 
to wear a patch over his eye for about three months.  

At an August 2006 VA examination, the veteran reported light 
sensitivity with occasional mucous discharge, sharp stabbing 
pain, and daily floaters in the left eye.  He indicated that 
these symptoms had only been bothering him for the past eight 
years and did not limit his daily activities.  

After his eye examination, the examiner indicated that the 
veteran's symptoms and signs were consistent with the 
diagnosis of blepharitis.  The blepharitis was slightly worse 
in the left than the right eye.  The examiner noted the 
veteran might also be experiencing a mild reaction to 
proparacaine and Visine treatments.  The examiner recommended 
he discontinue these medications and start warm compresses 
twice daily, lid hygiene and artificial tear drops 4 times a 
day.  The examiner noted the veteran's active 
symptoms/diagnosis of blepharitis was not related to any 
prior injury or incident that might have occurred while in 
active military service.  

The veteran was also diagnosed with a chorioretinal scar of 
the left eye.  This was chronic and inactive.  The examiner 
noted there was no direct documentation in the claims file of 
a left eye injury.  However, there was evidence of an 
apparent injury to the left eye based on the presence of a 
left eye palpebral/eyelid scar found in 1983 on Standard Form 
88 (Report of Medical Examination).  The veteran reported a 
history, as noted in the claims file of an injury occurring 
on the island of Diego Garcia when he had an injury to the 
left eyebrow that required stitches.  The stitches were 
removed after return to the U.S.S. Hector.  There were no 
details of a left eye injury.  The examiner noted that it was 
impossible to know the details of the injury to the eyebrow 
and what was the degree of any actual injury of the eye 
itself.  Following the injury, the claims file does not note 
a history of a left eye chorioretinal scar.  So it was not 
possible for the examiner to determine the timeframe that 
this scar dates back to.  

The examiner noted the eye symptoms the veteran currently 
reports date back only eight years.  Without additional 
information the examiner would have to resort to mere 
speculation to relate the present inactive chorioretinal scar 
back to the injury that occurred at least 24 years ago.  The 
examiner noted the veteran did have documentation of a prior 
right eye injury in October 1984.  This occurred following 
trauma to the right eye during a basketball game.  His 
diagnosis was conjunctival abrasion.  The veteran did not 
have complaints related to this eye.

The examiner indicated that the veteran's vitreous syneresis 
or floaters were consistent with the normal vitreous 
syneresis and were not related to the chronic chorioretinal 
scar in the left eye nor any prior injury or incident that 
might have occurred while on active duty.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left eye disorder.  
A periodic physical examination in January 1983 noted a left 
eye palpebra scar.  A January 1985 medical record shows a 1/2 
inch scar on the left eye lid.  There was no direct 
documentation in the veteran's claims file of a left eye 
injury.  In December 1986, the veteran was seen for new 
contact lenses.  The assessment was compound myopic 
astigmatism; no apparent pathology.

The August 2006 VA examiner indicated the veteran suffered 
from blepharitis, slightly worse in the left eye.  The 
examiner noted that the veteran's active symptoms of 
blepharitis were not related to any prior injury or incident 
of service.  The examiner also noted a choriretinal scar of 
the left eye.  He stated there was no direct documentation in 
the claims file of a left eye injury and the eye symptoms 
which the veteran complained of only date back eight years.  
The examiner stated it would be mere speculation to relate 
the present inactive choriretinal scar back to the injury 
that occurred at least 24 years ago.

There is no medical evidence of a nexus between the veteran's 
current left eye disorder and his period of active duty 
service.

The only evidence that tends to connect the veteran's left 
eye symptoms to service is that offered by the veteran 
himself.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a layperson is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his current left eye disorder and service.

The preponderance of the evidence is against the claim for 
service connection for a left eye disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Earlier effective date

The general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital, will be accepted as the date of 
receipt of a claim for increased compensation.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

By a rating decision dated in September 2006, the veteran's 
service connected right elbow disability was increased from 
10 to 40 percent disabling effective August 4, 2006, the date 
of the VA examination which found the veteran's disability 
had increased in severity.  The veteran filed a notice of 
disagreement appealing the effective date of the 40 percent 
disability evaluation.  

The Board takes note of the fact that there is no allegation 
of clear and unmistakable error by the veteran.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).

The veteran contends that he is entitled to an earlier 
effective date of an increase from 10 percent to 40 percent 
for his service connected right elbow disability.  He stated 
he filed his claim for increase from the 0 percent evaluation 
assigned to his right elbow disability on March 3, 2000 and 
then was granted an increase from 0 percent to 10 percent 
effective that date.  He timely appealed the evaluation 
assigned and therefore, he asserts, any additional increase 
granted as a result of the appeal should have also been made 
effective March 3, 2000.  

The records shows that the RO considered the August 4, 2006 
VA examination as the date of increase of the service 
connected disability, as that examination showed that the 
veteran's increase in his disability became factually 
ascertainable.  Therefore, the issue is whether there is any 
evidence that the increase in the veteran's disability became 
factually ascertainable prior to August 4, 2006.  

The May 2002 VA examination showed the right elbow was tender 
to palpation at the dorsal aspect.  Flexion was to 140 
degrees on the left and only 95 degrees on the right 
secondary to pain.  Pronation was increased on the left and 
only 45 degrees on the right secondary to pain.  X-ray of the 
right elbow was negative.  The diagnosis noted right elbow 
with residuals of pain, stiffness, and a locking.  It was 
noted the veteran had significant decreased range of motion 
on the examination but with normal radiographic appearance of 
the right elbow.  A MRI was recommended.  The examiner later 
noted in August 2002 that a MRI was not performed at the 
request of the veteran.  

At his August 2006 VA examination, the veteran was able to 
extend his right elbow to 5 degrees and flex it to 60 degrees 
with comfort.  Any attempt to go beyond these ranges of 
motion elicited a complaint of pain.  Attempts at full 
extension gave the veteran extreme pain.  Forearm pronation 
was from 0 to 60 degrees.  Forward supination was from 0 to 
50 degrees with pain at the elbow throughout the motion.  
There was no instability of the right elbow.  The examiner 
did note exquisite tenderness to palpation over the lateral 
condyle of the right elbow.  There was no erythema, 
cellulitis or swelling of the elbow noted.  Grip strength of 
the right hand was 5/5 and the examiner noted the veteran 
exhibited full extension of the fingers of the right hand.  
It was noted that when the veteran extended the fingers, he 
did experience pain in the right elbow.  Restricted extension 
of the long finger exacerbated the right elbow pain, 
significantly.  The examiner indicated the veteran did not 
have any palpable tenderness over the radius or ulnar bones 
at anywhere along their length.  The examiner noted that the 
veteran's right hand was otherwise neurovascularly intact.  

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating.  Limitation of flexion of either forearm to 
90 degrees warrants a 20 percent rating.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent rating, limitation of flexion of the major forearm to 
55 degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2006).

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating.  Limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2006).

In this case, the findings in the May 2002 VA examination did 
support an increase to 10 percent.  Flexion of the right 
elbow was from 0 to 95 degrees; supination was to 75 degrees; 
and pronation was to 45 degrees.  A higher evaluation of 20 
percent was not warranted because flexion was not shown to be 
limited to 90 degrees.  However, the August 2006 VA 
examination found attempts at full extension gave extreme 
pain and attempts at flexion beyond 60 degrees also gave the 
veteran extreme pain.  As a result of this examination, the 
RO increased the disability evaluation to 40 percent based 
upon limitation of motion of the forearm to 55 degrees.  

There is no medical evidence on file which reflects an 
increase in the severity of the veteran's right elbow 
disability prior to the August 4, 2006 VA examination; as 
such, it is not factually ascertainable that the right elbow 
disability increased prior to August 4, 2006.  Therefore, the 
effective date for the increased rating, from 10 to 40 
percent, for the residuals, injury to the right elbow with x-
ray evidence of possible bone fragment may be no earlier than 
the date of the VA examination, August 4, 2006.  In 
accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the 
Board finds that the correct effective date for assignment of 
a compensable rating for the service connected disability is 
August 4, 2006.

In light of the foregoing, the Board agrees with the RO that 
August 4, 2006 (i.e., the date of VA examination) was 
correctly assigned as the effective date of the increased 
rating for the veteran's residuals, injury to the right elbow 
with x-ray evidence of possible bone fragment.  That was the 
date on which it was factually ascertainable that an increase 
in disability occurred.  38 C.F.R. § 34.00(o).  


ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to an effective date prior to August 4, 2006 for 
a 40 percent evaluation for residuals, injury to the right 
elbow with x-ray evidence of possible bone fragment is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


